DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6 and 7, in the reply filed on 7/26/2021, and mRNA expression in the reply filed on 8/18/2021 is acknowledged.  Claims 1-5 and 8 are withdrawn from consideration as being directed to non elected inventions.  Claims 6 and 7 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between ADM2 expression level and thyroid cancer diagnosis and prognosis, as well as the abstract mental concept of making a comparison, and determination. This judicial exception is not integrated into a practical application because the step(s) of measuring ADM2 mRNA or protein are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.

The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a method of providing information for diagnosis of thyroid cancer as well as providing information for the prognosis of thyroid cancer based on measuring mRNA or protein expression level of ADM2, which is a natural correlation/law.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The comparing and determining limitations recited in the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of detecting expression level of ADM2 does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  
Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the measuring steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids and protein is well understood, routine, and conventional activity (See MPEP 2106.05(d)(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  It is additionally noted that in the case of the instant 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of prognosis thyroid cancer in a patient with thyroid cancer, comprising (1) measuring ADM2 protein expression in a , does not reasonably provide enablement for the methods as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims are directed to diagnosing and prognosing thyroid cancer in patients based on the level of ADM2 mRNA or protein expression in any type of sample.  The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as 

The amount of direction or guidance/Presence and absence of working examples:
	The specification teaches analysis of ADM2 animal models (see example 1, page 17).  The specification teaches that a mouse model with thyroid cancer who was fed a high fat diet had an increase in the size of the cancer and the number of proliferating cells compared with the animals fed a normal chow diet.  The specification teaches that ADM2 protein expression in thyroid cancer tissue was increased in the animals fed the high fat diet compared to those fed the normal chow diet.  In example 2, the specification teaches comparison of ADM2 protein expression in thyroid cancer tissue from normal weight, obese, and obese with recurrent thyroid cancer subjects.  The specification teaches that ADM2 protein expression was higher in obese thyroid cancer patients vs normal weight thyroid cancer patients, and that ADM2 protein expression in thyroid tissue from obese patients with recurrent thyroid cancer was higher than that of obese patients with thyroid cancer (see page 18, and figure 3).  
	However, the claims encompass diagnosis of thyroid cancer whereas the specification does not teach whether the level of ADM2 protein expression changes in normal thyroid tissue vs thyroid tumor tissue, or in the blood of cancer patients vs normal controls.  The claims also encompass the use of any biological sample and the ability to prognose or diagnose thyroid cancer based on mRNA expression levels.  However, the specification does not teach whether the expression level of ADM2 protein changes in other tissues or blood of thyroid cancer patients depending on weight or whether the cancer is recurrent.  The specification does not teach if 
    
The state of the prior art and the predictability or unpredictability of the art:
	The correlation between mRNA expression and protein expression in cancer is unpredictable.  Chen (Chen et al; Molecular and Cellular Proteomics 1.4, 2001, pages 304-313) teaches that the relationship between gene expression at the mRNA levels and the corresponding protein level is not well characterized in human cancer.  Chen teaches comparing mRNA and protein expression in the same lung adenocarcinomas and teaches that only 21.4% of genes had a statistically significant correlation between protein and mRNA expression (see abstract).
  
The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
In the instant situation, the specification does not teach if the levels of mRNA and protein expression of ADM2 gene are correlative nor whether any sample could be used to analyze ADM2 gene expression.  Although protein expression is analyzed in tumor tissue, the specification does not teach or provide any guidance as to the mechanism for increased ADM2 protein expression in tumor tissue from obese patients with thyroid cancer or obese patients with recurrent thyroid cancer as compared to thyroid cancer patients with normal weight, so that the skilled artisan would be able to predict whether the expression level between ADM2 mRNA and protein are correlative of each other, or whether expression levels of either ADM2 mRNA or 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the teachings of unpredictability in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
  
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “obese or recurrent thyroid cancer patient”, however it is not clear if the claim intends, as the specification exemplifies, that “obese” refers to obese patients with thyroid cancer or to any obese subjects.  Furthermore, the recitation of “prognosis prediction” is grammatically incorrect such that it is not clear if the claim is predicting thyroid cancer (for example risk of thyroid cancer) or if it is directed to providing a prognosis of thyroid cancer.  It is noted that the specification appears to be a translation of a foreign patent and that these issues may have arisen during translation.  These issues can be overcome by reciting “A method for providing information for prognosis of a thyroid cancer patient, the method comprising (1) measuring an expression level of ADM2 mRNA or protein from a biological sample of an obese or recurrent thyroid cancer patient…”.
Claim 7 further recites the term “high” which is a term of degree.  While the claim requires a comparison step to thyroid cancer patients with normal body weight, it is not clear if the term “high” refers to a poorer prognosis relative to thyroid cancer patients with normal body weight, or if the term “high” refers to a particular type of prognosis.    
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634